[prsc_restrictedstockagre001.jpg]
PROVIDENCE RESTRICTED STOCK AGREEMENT To: [●] Award Date: [●] You are hereby
awarded, effective as of the date hereof, [●] shares (the “Shares”) of common
stock, $.001 par value (“Common Stock”), of The Providence Service Corporation,
a Delaware corporation (the “Company”), the closing stock price as of the date
hereof was $[●] (the “Grant Price”), pursuant to the Company’s 2006 Long‐Term
Incentive Plan, as amended in 2016 (the “Plan”), subject to certain Restrictions
(as defined and specified below). While subject to the Restrictions, this
Agreement refers to the Shares as “Restricted Shares.” During the period
commencing on the Award Date and terminating as provided under the section below
entitled “Vesting Schedule” (the “Restriction Period”), except as expressly
provided herein, the Shares may not be sold, assigned or transferred, except by
will or the laws of descent, and may not be pledged, or otherwise encumbered and
are subject to forfeiture (the “Restrictions”). In addition to the terms,
conditions, and restrictions set forth in the Plan, the following terms,
conditions, and restrictions apply to the Restricted Shares: Restrictions and
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in Forfeiture the Restricted Shares until the dates set forth in the Vesting
Schedule set forth below, at which point the Restricted Shares will be referred
to as “Vested.” A Restricted Share shall not be subject to execution, attachment
or similar process. If your Employment terminates for any reason other than
death or Disability (as defined in the Plan), the Company will have the right to
reacquire your unvested Restricted Shares at the lower of your original purchase
price, if any, for such Shares, and the fair market value of the Shares on your
date of termination. If there was no purchase price, your Restricted Shares will
be forfeited. Subject to the restrictions set forth in the Plan, the
Administrator (as defined in the Plan) shall have the authority, in its
discretion, to accelerate the time at which any or all of the restrictions shall
lapse with respect to any Shares thereto, or to remove any or all of such
restriction, whenever the Administrator may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restriction
Period. Vesting Schedule Assuming you provide Continuous Service as an Employee
(as defined in the Plan) of the Company or an Affiliate of the Company through
the applicable Vesting Date, all Restrictions will lapse on the Restricted
Shares on the Vesting Dates set forth in the schedule below for the applicable
Restricted Shares and they will become Vested, the Company will transfer the
Vested Shares to you once all of the Additional Conditions to Transfer described
below have been satisfied, and you will be able, subject to federal, state or
foreign securities law limitations and any other 1



--------------------------------------------------------------------------------



 
[prsc_restrictedstockagre002.jpg]
applicable shareholders agreements or other agreements, to sell the Shares.
Vesting Schedule Vesting Dates Number of Restricted Shares that Vest [●] [●] [●]
[●] [●] [●] Change in Control Notwithstanding the Plan and the Vesting Schedule
set forth above, in the event of a Change in Control, any unvested portion of
your Restricted Shares only become vested upon the occurrence of a Change in
Control Termination, such Restricted Shares shall become fully vested upon the
occurrence of such Change in Control Termination. As used herein, “Change in
Control Termination” means a termination of your Employment by the Company or
its successor without Cause 30 days prior to, or one year following a Change in
Control. Continuous Service “Continuous Service,” as used herein, means the
absence of any interruption or termination of your service as an Employee (as
defined in the Plan), of the Company or any Affiliate. If you are an Employee of
an Affiliate of the Company, your Employment shall be deemed to have terminated
on the date the Affiliate to which you are an Employee ceases to be an Affiliate
of the Company, unless on that date you become an Employee of the Company or
another Affiliate of the Company. Service shall not be considered interrupted in
the case of sick leave, military leave or any other leave of absence approved by
the Company or any then Affiliate of the Company. Your Employment shall not be
deemed to have terminated if you are transferred from the Company to an
Affiliate of the Company, or vice versa, or from one Company Affiliate to
another Company Affiliate. Additional Conditions to The Company will retain the
Restricted Shares until the Shares become Vested. Transfer After becoming
Vested, the Company will transfer the Shares to you, either in book entry form
or by share certificate. You will not receive the Shares unless and until all of
the following events occur and during the following periods of time: (a) Until
the Shares are approved, registered and listed with such federal, state, local
and foreign regulatory bodies or agencies and securities exchanges as the
Company may deem necessary or desirable, or the Company deems such Shares to be
exempted therefrom; (b) During any period of time which the Company deems that
the issuance of the Shares may violate a federal, state, local, or foreign law,
rule or regulation, or any applicable securities exchange or listing rule or
agreement, or may cause the Company to be legally obligated to issue or sell
more shares than the Company is legally entitled to issue or sell; or (c) Until
you have paid or made suitable arrangements to pay (which may include payment
through the surrender of Common Stock, unless 2



--------------------------------------------------------------------------------



 
[prsc_restrictedstockagre003.jpg]
prohibited by the Administrator) (i) all federal, state, local and foreign tax
withholding required by the Company in connection with the issuance or the
vesting of the Shares and (ii) the employee’s portion of other federal, state,
local and foreign payroll and other taxes due in connection with the issuance or
the vesting of the Shares. Dividend Equivalents and The Company will pay you
additional compensation when it pays dividends with Voting respect to its
Shares. Under this additional compensation, you will receive the same amount,
reduced by withholding, as though you had owned the Restricted Shares and
received dividends on those Shares. You will receive dividend equivalents only
with respect to record dates that follow the Date of Grant. You will not receive
dividend equivalents if you have made a dividend reinvestment election (in the
manner specified by the Administrator). You will not receive dividend
equivalents on any Restricted Shares after you forfeit them. You will not have
any voting rights on any Restricted Shares. Tax Withholdings Unless you make an
83(b) election and pay taxes in accordance with that election, you will be taxed
on the Shares as they become Vested and must arrange to pay the taxes on this
income. If the Administrator so determines, arrangements paying the taxes may
include your surrendering Shares that otherwise would be released to you upon
becoming Vested or your surrendering Shares you already own. The fair market
value of the Shares you surrender, determined as of the date when taxes
otherwise would have been withheld in case, will be applied as a credit against
the withholding taxes. Representation The Participant hereby agrees, warrants
and represents that he will acquire the Shares to be issued hereunder for his
own account for investment purposes only, and not with a view to, or in
connection with, any resale or other distribution of any of such shares, except
as hereafter permitted. The Participant further agrees that he will not at any
time make any offer, sale, transfer, pledge or other disposition of such Shares
to be issues hereunder without an effective registration statement under the
Securities Act of 1933, as amended, and under any applicable state securities
laws or an opinion of counsel acceptable to the Company to the effect that the
proposed transaction will be exempt from such registration. The Participant
shall execute such instruments, representations, acknowledgements and agreements
as the Company may, in its sole discretion, deem advisable to avoid any
violation of federal, state, local or foreign law, rule or regulation, or any
securities exchange rule or listing agreement. The sole purpose of the
agreements, warranties and representations set forth in the immediately
preceding paragraph is to prevent violations of the Securities Act of 1933, as
amended, and any applicable state securities laws. Stock Dividend, Stock In the
event of any change in the outstanding shares of the Common Stock of the Split
and Similar Capital consolidation, transfer of assets, conversion or what the
Administrator deems in its Changes sole discretion to be similar circumstances,
the number of kind of shares subject to this Agreement shall be appropriately
adjusted in a manner to be determined in the sole discretion of the
Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. 3



--------------------------------------------------------------------------------



 
[prsc_restrictedstockagre004.jpg]
Non‐Transferability Restricted Shares are not transferable. No Effect on Status
as an Further, nothing herein guarantees your status as an Employee for any
Employee specified period of time. You recognize that, for instance, you may
terminate your Employment or the Company or any of its Affiliates may terminate
your Employment prior to the date on which your Shares become vested. No Effect
on Corporate You understand and agree that the existence of this Agreement will
not affect in Authority any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the common shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Arbitration Any
dispute or disagreement between you and the Company with respect to any portion
of this Agreement or its validity, construction, meaning, performance or your
rights hereunder shall be settled by arbitration, at a location designated by
the Company, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this Agreement amicably and informally, in
good faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award. Governing Law The laws of the State
of Delaware will govern all matters relating to this Agreement, without regard
to the principles of conflict of laws. Notices Any notice you give to the
Company must be in writing and either hand‐delivered or mailed to the office of
the General Counsel of the Company. If mailed, it should be addressed to the
General Counsel of the Company at its then main headquarters. Any notice given
to you will be addressed to you at your address as reflected on the personnel
records of the Company. You and the Company may change the address for notice by
like notice to the other. Notice will be deemed to have been duly delivered when
hand‐delivered or, if mailed, on the day such notice is postmarked. 4



--------------------------------------------------------------------------------



 
[prsc_restrictedstockagre005.jpg]
Conflicting Terms Wherever a conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.
[Signature page follows] 5



--------------------------------------------------------------------------------



 
[prsc_restrictedstockagre006.jpg]
Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions. THE THE PROVIDENCE SERVICE CORPORATION By: Name:
Carter Pate Title: Interim Chief Executive Officer ACKNOWLEDGEMENT I hereby
acknowledge receipt of a copy of the Plan. I hereby represent that I have read
and understood the terms and conditions of the Plan and of the Restricted Stock
Agreement. I hereby signify my understanding of, and my agreement with, the
terms and conditions of the Plan and of the Restricted Stock Agreement. I agree
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator concerning any questions arising under the Plan with respect
to this Restricted Stock Agreement. I accept this Restricted Stock Agreement in
full satisfaction of any previous written or verbal promise made to me by the
Company or any of its Affiliates with respect to option or stock grants. Date:
[Employee Name] [Signature Page to Restricted Stock Agreement]



--------------------------------------------------------------------------------



 